DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. In pages 11-13 of the remarks, applicant argued that the applied references do not disclose, and would not have rendered obvious, "a connector that connects the at least one resonance device to the passive device, the connector including at least one of a bump and a through hole," as recited in amended claim 1 because Hwang does not disclose that the connector is a bump or through hole. The examiner respectfully disagrees. Hwang discloses “The second circuit components 410 may be electrically coupled to the plurality of signal lines 706 located on the EMI shield 400 through a plurality of electrical connections 1012 (e.g., soldering bumps).” (Hwang paragraph 0042, see also paragraph 0050). Additionally, it also appears that there are some “through holes” between connector 410 and signal line 706 (Hwang Fig. 10). Therefore, the amended claims still read on Hwang’s arrangement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 20140252568) in view of Hsieh (US 20180247904).
In regards to claim 1, Hwang discloses a filter device (Hwang Fig. 10), comprising a substrate (Hwang Fig. 8-10 Item 800), at least one resonance device (Hwang Fig. 8-10 Item 804 paragraph 0039 note: this reads on SAW filter) having a first side and a second side opposite to the first side, a passive device (Hwang Fig. 8-10 Item 410 paragraph 0035) and a connector (Hwang Fig. 8-10 Item 706), wherein the at least one resonance device has a first side (Hwang Fig. 8-10 bottom side Item 804) and a second side (Hwang Fig. 8-10 top side of Item 804) opposite to the first side, the substrate is located on the first side (Hwang Fig. 8-10 bottom side Item 804), and the passive device is located on the second side (Hwang Fig. 8-10 top side of Item 804); 
a connector (Hwang Fig. 4, 8-10 Item 706) that connects the at least one resonance device to the passive device, the connector including at least one of a bump (Hwang paragraph 0042, see also paragraph 0050) and a through hole (Hwang Fig. 10).
Hwang fails to teach the substrate, the at least one resonance device and the passive device are located in a die. However, Hsieh discloses the substrate (Hsieh Fig. 8 paragraph 0027 Item 610), the at least one resonance device (Hsieh paragraph 0027 note this reads on BAW or SAW) and the passive device (Hsieh Fig. 8 paragraph 0027 Item 620) are located in a die (Hsieh paragraph 0027). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hsieh’s die in Hwang’s filter for reducing size (Hsieh paragraph 0002).
In regards to claim 2, Hwang in view of Hsieh discloses a filter device as descried above. Hwang in view of Hsieh further discloses the at least one resonance device includes, but is not limited to, at least one of an SAW resonance device and a BAW resonance device (Hsieh paragraph 0027 note this reads on BAW or SAW).
In regards to claim 3, Hwang in view of Hsieh discloses a filter device as descried above. Hwang in view of Hsieh further discloses the passive device comprises, but is not limited to, at least one of a capacitor, an inductor, a resistor and a through hole (Hwang Fig. 8-10 Item 410 paragraph 0035).
In regards to claim 4, Hwang in view of Hsieh discloses a filter device as descried above. Hwang in view of Hsieh further discloses the passive device includes, but is not limited to, an IPD, and the IPD is formed through a semiconductor process (Hsieh Abstract, claims 16-18).
In regards to claim 5, Hwang in view of Hsieh discloses a filter device as descried above. Hwang in view of Hsieh further discloses the connector includes, but is not limited to, at least one of a bump, a pad, an electrical wire (Hwang Fig. 4, 8-10 Item 706) and a through hole.
In regards to claim 34, Hwang in view of Hsieh discloses a filter device as descried above. Hwang in view of Hsieh further discloses a power amplification device and at least one filter device according to Claim 1, wherein the power amplification device is connected to the filter device (Hwang paragraph 0007 note: this reads on power amplifier).
In regards to claim 35, Hwang in view of Hsieh discloses a filter device as descried above. Although Hwang in view of Hsieh does not specifically mention a low-noise amplification device and at least one filter device according to Claim 1, wherein the low-noise amplification device is connected to the filter device, Hwang discloses a RF amplifier (Hwang paragraph 0005). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a low noise amplifier in Hwang in view of Hsieh’s filter for improving a receiver’s sensitivity.
In regards to claim 36, Hwang in view of Hsieh discloses a filter device as descried above. Hwang in view of Hsieh further discloses a multiplexing device, wherein the multiplexing device comprises at least one filter device according to Claim 1 (Hsieh paragraph 0029 note: this reads on multiplexer).
Claims 31, 46-51 and 61-63 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Hsieh as applied to claim 1 above, and further in view of Allen (US PAT 5726610).
In regards to claim 31, Hwang in view of Hsieh discloses a filter device as descried above. Hwang in view of Hsieh fails to teach the substrate is made of, but not limited at least one of the following materials: aluminum nitride, aluminum oxide alloy, gallium nitride, zinc oxide, lithium tantalite, lithium niobate, lead zirconate titanate and lead magnesium niobate-lead titanate. However, Allen discloses the substrate is made of, but not limited at least one of the following materials: aluminum nitride, aluminum oxide alloy, gallium nitride, zinc oxide, lithium tantalite, lithium niobate, lead zirconate titanate and lead magnesium niobate-lead titanate (Allen claim 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Allen’s oxide in Hwang in view of Hsieh’s filter for Greater pass-band bandwidths without adverse affect on transmitter and receiver isolation (Allen Abstract).
In regards to claim 46, Hwang in view of Hsieh and Allen discloses a filter device as descried above. Hwang in view of Hsieh and Allen further discloses RF front-end device, comprising a power amplification device and at least one filter device according to Claim 31, wherein the power amplification device is connected to the filter device (Hwang paragraph 0007 note: this reads on power amplifier).
In regards to claim 47, Hwang in view of Hsieh and Allen discloses a filter device as descried above. Although Hwang in view of Hsieh and Allen Hsieh does not specifically mention a low-noise amplification device and at least one filter device according to Claim 31, wherein the low-noise amplification device is connected to the filter device, Hwang discloses a RF amplifier (Hwang paragraph 0005). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a low noise amplifier in Hwang in view of Hsieh and Allen’s filter for improving a receiver’s sensitivity.
In regards to claim 48, Hwang in view of Hsieh and Allen discloses a filter device as descried above. Hwang in view of Hsieh and Allen further discloses RF front-end device, comprising a multiplexing device, wherein the multiplexing device comprises at least one filter device according to Claim 31 (Hsieh paragraph 0029 note: this reads on multiplexer).
In regards to claims 49-51 and 61-63, Hwang in view of Hsieh and Allen discloses a filter device as descried above. Hwang in view of Hsieh and Allen further discloses a wireless communication device, comprising an antenna (Allen Fig. 1 Item 12), a baseband processing device and the RF front-end device according to Claim 46, wherein the antenna is connected to a first terminal of the RF front-end device, and a baseband processing device (Hwang paragraph 0039) is connected to a second terminal of the RF front-end device.
Allowable Subject Matter
Claims 6-22 are allowed.
Claims 23-30, 32, 33, 37-45 and 52-60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701. The examiner can normally be reached Monday-Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641